Title: [Diary entry: 6 November 1770]
From: Washington, George
To: 

Tuesday 6th. We left our Incampment a little after daylight, & in about 5 Miles we came to Kiashutes Hunting Camp which was now removd to the Mouth of that Creek noted Octr. 29 for having fallen Timber at the Mouth of it, in a bottom of good land. Between the Bottom last describd & this bottom, there is nothing but Hills on the East side except a little flat of a 100 Acres or so, between. This Bottom thro which the Creek comes may be about 4 or 5 Miles in length & tolerably wide. Grown up pretty much with Beach tho the Soil is good. By the kindness, and Idle ceremony of the Indians, I was detaind at Kiashutas Camp all the remaing. part of this day; and having a good deal of conversation with him on the Subject of Land. He informd me, that, it was further from the mouth of the Great Kanhawa to the Fall of that River than it was between the two Kanhawas—that the Bottom on the West side (which begins near the Mouth of the Kanhawa) continues all the way to the Falls without the Interposition of Hills, and widens as it goes, especially from a pretty large Creek that comes in abt. 10 or 15 Miles higher up than where we were—that in the Fork there is a body of go⟨od⟩  Land and at some pretty consider⟨able⟩ distance above this, the River forks again at an Island, & there begins the Reed or Cain to grow—that the Bottoms on the East side of the River are also very good, but broken with Hills and that the River is easily passd with Canoes to the Falls wch. cannot be less than 100 M⟨iles⟩ but further it is not possible to go with them and that there is but one ridge f⟨rom⟩ thence to the Settlements upon the River above, that it is possible for a Man to travel; the Country betw⟨een⟩ being so much broken with steep Hills & precipices. He further informd (which ⟨ ⟩ seemed to be corroborated by all ⟨ ⟩ with whom I conversd) that the ⟨ ⟩ back of the Short broken Hills th⟨ ⟩ but down upon the Rivers are ⟨ ⟩ uneven, & not rich, except the ⟨ ⟩ upon Creeks, till you come towards ⟨ ⟩ heads of the Creeks; then the La⟨ ⟩ grows leveller, and the soil rich ⟨ ⟩.